As filed with the Securities and Exchange Commission on June 6, 2014 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number (811-05339) Concorde Funds, Inc. (Exact name of registrant as specified in charter) 1000 Three Lincoln Centre 5reeway LB3 Dallas, TX 75240-2650 (Address of principal executive offices) (Zip code) Gary B. Wood 1000 Three Lincoln Centre, 5reeway LB3, Dallas, TX 75240-2650 (Name and address of agent for service) (972)-701-5400 Registrant's telephone number, including area code Date of fiscal year end: 09/30/2014 Date of reporting period:03/31/2014 Item 1. Reports to Stockholders. A NO-LOAD MUTUAL FUND SEMI-ANNUAL REPORT Dated March 31, 2014 May 15, 2014 Dear Shareholders, We are pleased to present the Semi-Annual report of Concorde Funds, Inc. for the six month period ending March 31, 2014. Concorde Value Fund Concorde Value Fund, managed by Concorde Investment Management, continued to follow its conservative value style stock strategy and generated an 8.68% return over the six month period ending March 31, 2014, the first half of its fiscal year. The returns were somewhat burdened by a larger than normal cash position and an emphasis on larger capitalization companies, which have lagged small cap and mid cap stocks performance in the recent past. The Fund emphasized larger companies with the objective of investing in opportunities that are better positioned to withstand the volatilities and economic uncertainties which prevail in the current markets. Six Months Ended Annualized Annualized Annualized 03/31/2014 1 Year Ending 5 Years Ending 10 Years Ending (Unaudited) 03/31/2014 03/31/2014 03/31/2014 Concorde Value Fund 8.68% 16.90% 14.61% 3.36% Russell 3000 Value Total Return 13.16% 21.65% 21.88% 7.62% S&P 500 12.51% 21.86% 21.16% 7.42% Russell 2000 9.94% 24.90% 24.31% 8.53% Lipper Multi-Cap Value 12.48% 22.95% 20.54% 6.77% Wilshire 4500 11.46% 25.87% 25.56% 9.91% NASDAQ 11.33% 28.21% 22.37% 8.06% The positive total return for the period was generated by appreciation and income across the vast majority of fund holdings and sectors.Performance varied from several holdings with mid to upper 20% gains to a group with low single digit gains and losses.Headwinds to performance vs. broad indices include moderate cash balances in an advancing market and lower allocation to sectors which outperformed along with some individual underperforming positions.Income received from dividends continues to be a meaningful part of total returns as many portfolio equities continue to increase their rate per share.The Fund had mixed relative results compared to the two S&P sectors which had the strongest gains for the last six months.In healthcare, modest underperformance was generated by a down last quarter of 2013 by Quest Diagnostics and a weak first quarter 2014 by Agilent.Quest was sold during early 2014 as management continued to make additional acquisitions even as they had guided at reducing that activity.The Quest valuation is still reasonable and results have been good but we decided to exit until the future has more clarity.Agilent is splitting the life sciences and industrial measurement business into two public companies later in 2014 and we are reviewing whether to hold as the stock has risen partially to reflect this separation.Within technology, the second best sector performer, the Fund modestly outperformed as a result of gains from the focused holdings including Microsoft, Blucora and Oracle.All three rose greater than the benchmark sector in late 2013.In the first quarter, Blucora dropped as a result of general weakness in smaller cap technology stocks and concerns over a recent acquisition while Oracle and Microsoft benefited from continued outstanding results and increased investor interest in large cash flow generating businesses. In the consumer discretionary sector, a large fund allocation, overall contributions to gains were strong with mixed individual results.Fortune Brands Home & Security and Lowes Companies, tied to the resurgent housing market, had modest gains in line with the sector following larger gains over the last two years.Hanesbrands, a long term fund holding, continued to outperform as results and continued deleveraging drove the stock higher.We have takensignificant profits over the last few quarters but continue to hold a reduced position.Viacom and Walt Disney, two large media stalwarts, contributed gains although Viacom has begun to underperform after recent gains and it is approaching a fair valuation.We have trimmed it also in recent quarters.Disney rose more during the period as results continue to impress across all business segments.A new addition to the Fund in 2013, Directv, rose significantly as the steady North American cash flow and strong growth and potential free cash flow in Latin America gained increasing investor recognition. The industrial segment had index and sector tracking results, finishing 2013 strongly and then going flat in Q1 2014.Union Pacific and Hertz Global Holdings had the best performance in the group, followed by Fiserv, Deere & Co., UPS, United Technologies CV Pfd. and Waste Management.All of our industrial holdings are leaders in their product and service offerings and have seen results improve steadily in the modest domestic recovery as pricing and volumes contribute to higher earnings.UPS and United Technologies are also benefitting from international growth and the stabilization of activity in Western Europe. The Fund’s energy holdings lagged sector results primarily because of lack of exposure to energy services which have risen strongly in recent quarters.However, net gains were made in this sector despite mixed results.Kinder Morgan lagged as growth slowed and positive investor sentiment transitioned from the steady, dividend rich infrastructure businesses to the more cyclical service companies and growth exploration names.Canadian Oil Sands strengthened in early 2014 as pricing remained strong and anticipation of future volume growth gained attention.ExxonMobil and Devon Energy, larger production companies, produced mid-teens gain for the period as reported results were good and prospects remain positive even at their significant current scope of operations.Occidental Petroleum, a new purchase last year, is beginning to initiate strategic transactions which should force investors to realize what we believe is a significantly undervalued market price compared to the intrinsic value of a wide variety of businesses and assets. In the financial services sector, all fund holdings continue to be insurance related, although representing different exposures.Overall performance tracked the industry low double digit total return gains.Travelers and American International Group lagged in performance, contributing low single digit gains while consolidating strong moves in the prior two years.Results continue to improve for both as the commercial property and casualty cycle still appears to be in good shape.First American Financial stock rose nicely; however, concerns whether new and existing home sales activity in the U.S. can offset the likely continued slowdown in refinancing are warranted.An increase in commercial activity, a more profitable enterprise for First American, would also support 2 growth in the future.Aon was the best performing holding for the period as their commercial insurance brokerage and employee benefits divisions are both doing well. The two consumer staples stocks in the fund, AB InBev SA and Unilever, both added mid-single-digit total return gains.Unilever, a recent addition, is priced at a discount to our intrinsic value range and pays a significant dividend with potential for increases.AB InBev also rose modestly as business is steady and they have announced the purchase of the portion of a Mexican beer business that they did not own.Despite leveraging up again modestly for this acquisition, cash flows should remain strong.We have continued to rebalance and trim this position in recent quarters as the stock has risen.Lastly, Potash Corporation rose almost 20% in the fiscal first half as the recent worldwide potash pricing concerns have been reduced and the focus has moved towards the long term supply and demand economics. Potash also has increased their dividend significantly the past two years, representing a 3% current yield at current market prices.This is consistent with the dividend policy of many of the Fund’s current holdings. In the context of growing concerns over whether the markets have gotten ahead of underlying fundamentals, both in terms of individual companies and in terms of general economic growth, the Fund maintains a posture that is somewhat defensive positioning. Moreover, until there are clearer indications that the US and global economy can emerge from the current slow growth performance, the Fund will continue to maintain an emphasis on larger companies that have dividends as part of the total return thesis.In any event, the Fund will look to invest in companies with strong balance sheets, the products, services and market positions that can weather slow growth and difficult economic times, valuations which are out of line with their long term intrinsic growth prospects and solid executive leadership. Thank you for your continued support. We will strive to earn your confidence and strive for the highest of ethical and performance standards in the management of the Concorde Value Fund. Best regards, Gary B. Wood, Ph.D. President 3 CONCORDE VALUE FUND PORTFOLIO HOLDINGS BY SECTOR March 31, 2014 (Unaudited) The portfolio’s holdings and allocations are subject to change.The percentages are of net assets as of March 31, 2014. 4 FUND EXPENSES (Unaudited) As a shareholder of the FUND, you incur two types of costs: (1) transaction costs and exchange fees; and (2) ongoing costs, including management fees and other FUND expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the FUND and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire six month period ended March 31, 2014. Actual Expenses The first line of the table below provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the FUND’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the FUND’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the FUND and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs or exchange fees.While the FUND does not currently assess sales charges, redemption or exchange fees, other funds do, and those costs will not be reflected in their expense tables.Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. Beginning Account Ending Account Expenses Paid During Period* – Value – 10/1/13 Value – 3/31/14 Six Months Ended 3/31/14 Actual Hypothetical (5% return before expenses) * Expenses are equal to the FUND’s annualized expense ratio of 2.08%, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the one-half year period ended March 31, 2014). 5 CONCORDE VALUE FUND SCHEDULE OF INVESTMENTS IN SECURITIES March 31, 2014 (Unaudited) Fair Percent of Shares Value Net Assets COMMON STOCKS - 87.58% AMUSEMENT & THEME PARKS The Walt Disney Co. $ % AUTOMOBILE MANUFACTURING Ford Motor Co. BREWERIES Anheuser Busch InBev NV - ADR (b) CABLE & OTHER SUBSCRIPTION PROGRAMMING DIRECTV (a) Viacom, Inc. CLOTHING ACCESSORIES STORES Hanesbrands, Inc. CRUDE PETROLEUM & NATURAL GAS EXTRACTION Canadian Oil Sands Ltd. (c) Devon Energy Corp. Occidental Petroleum Corp. DATA PROCESSING Fiserv, Inc. (a) DIRECT PROPERTY & CASUALTY INSURANCE CARRIERS American International Group, Inc. Travelers Companies, Inc. DIRECT TITLE INSURANCE CARRIERS First American Financial Corp. FARM MACHINERY & EQUIPMENT MANUFACTURING Deere & Co. GENERAL MEDICAL & SURGICAL HOSPITALS HCA Holdings, Inc. (a) HOME CENTERS Lowe’s Companies, Inc. HOUSEHOLD PRODUCTS MANUFACTURING Unilever NV - ADR (b) INSTRUMENT MANUFACTURING FOR MEASURING Agilent Technologies, Inc. The accompanying notes are an integral part of these financial statements. 6 CONCORDE VALUE FUND SCHEDULE OF INVESTMENTS IN SECURITIES (continued) March 31, 2014 (Unaudited) Fair Percent of Shares Value Net Assets COMMON STOCKS (continued) INSURANCE AGENCIES & BROKERAGES Aon Corp. (c) $ % LINE-HAUL RAILROADS Union Pacific Corp. LOCAL MESSENGERS & LOCAL DELIVERY United Parcel Service, Inc. NATURAL GAS DISTRIBUTION Kinder Morgan, Inc. PETROLEUM REFINERIES Exxon Mobil Corp. PHARMACEUTICAL PREPARATION MANUFACTURING Johnson & Johnson POTASH, SODA, & BORATE MINERAL MINING Potash Corp. Saskatchewan - ADR (b) RACETRACKS International Speedway Corp. SOFTWARE PUBLISHERS Microsoft Corp. Oracle Corp. SOLID WASTE LANDFILL Waste Management, Inc. WOOD KITCHEN CABINET & COUNTERTOP MANUFACTURING Fortune Brands Home & Security, Inc. TOTAL COMMON STOCKS (Cost $6,072,810) PREFERRED STOCKS - 3.11% AIRCRAFT ENGINE & ENGINE PARTS MANUFACTURING United Technologies Corp. TOTAL PREFERRED STOCKS (Cost $330,102) REITS - 1.90% LESSORS OF NONRESIDENTIAL BUILDINGS Medical Properties Trust, Inc. TOTAL REITS (Cost $227,269) The accompanying notes are an integral part of these financial statements. 7 CONCORDE VALUE FUND SCHEDULE OF INVESTMENTS IN SECURITIES (continued) March 31, 2014 (Unaudited) Fair Percent of Shares Value Net Assets SHORT-TERM INVESTMENTS - 7.59% The STIC Prime Portfolio - Institutional Class, 0.03% (d) $ % Fidelity Institutional Money Market - Select Class, 0.01% (d) TOTAL SHORT-TERM INVESTMENTS (Cost $895,527) Total Investments (Cost $7,525,708) - 100.18% Liabilities in Excess of Other Assets - (0.18)% ) ) TOTAL NET ASSETS - 100.00% $ % Notes: ADR American Depository Receipt (a) Presently non-income producing. (b) Foreign issued security listed directly on a U.S. securities exchange. (c) Foreign issued security traded over-the-counter in the U.S. (d) Rate shown is the 7-day yield as of March 31, 2014. The accompanying notes are an integral part of these financial statements. 8 CONCORDE VALUE FUND STATEMENT OF ASSETS AND LIABILITIES March 31, 2014 (Unaudited) ASSETS Investments in securities, at fair value (cost $7,525,708) $ Receivables Dividends Interest 14 Prepaid expense Other asset TOTAL ASSETS LIABILITIES Investment advisory fee payable Accrued expenses TOTAL LIABILITIES NET ASSETS $ Composition of Net Assets: Net capital paid in on shares of capital stock $ Undistributed net investment loss ) Accumulated net realized loss ) Net unrealized appreciation NET ASSETS $ Capital shares outstanding Net asset value, offering price and redemption price per share $ The accompanying notes are an integral part of these financial statements. 9 CONCORDE VALUE FUND STATEMENT OF OPERATIONS For the Six Month Period Ended March 31, 2014 (Unaudited) Investment income Dividends (net of foreign withholding taxes of $2,435) $ Interest Total investment income Expenses Investment advisory fees (Note 5) Administration fees Fund accounting fees Professional fees Transfer agent fees Other expenses Printing, postage and delivery Custody fees Directors fees Insurance expense Federal and state registration fees Total expenses NET INVESTMENT LOSS ) REALIZED AND UNREALIZED GAIN FROM INVESTMENTS Net realized gain from investments in securities Net increase in unrealized appreciation on investments in securities NET REALIZED AND UNREALIZED GAIN FROM INVESTMENTS NET INCREASE IN NET ASSETS RESULTING FROM OPERATIONS $ The accompanying notes are an integral part of these financial statements. 10 CONCORDE VALUE FUND STATEMENTS OF CHANGES IN NET ASSETS Six Months Ended March 31, 2014 Year Ended (Unaudited) Sept. 30, 2013 INCREASE (DECREASE) IN NET ASSETS FROM OPERATIONS Net investment income (loss) $ ) $ Net realized gain on investments Net unrealized appreciation on investments Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS FROM Net investment income ) ) Total distributions to shareholders ) ) CAPITAL SHARE TRANSACTIONS – NET (Note 3) ) ) Total increase in net assets NET ASSETS Beginning of period End of period (including undistributed net investment income (loss) of (15,514) and 25,654, respectively) $ $ The accompanying notes are an integral part of these financial statements. 11 CONCORDE VALUE FUND FINANCIAL HIGHLIGHTS Six Months Ended March 31, Year Ended September 30, (Unaudited) PER SHARE OPERATING PERFORMANCE(2): Net asset value, beginning of period $ Income (loss) from investment operations: Net investment income (loss) Net realized and unrealized gain (loss) on investments ) ) Total from investment operations ) ) Less distributions: From net investment income ) ) — From net realized gains — ) Total distributions ) ) — — — ) Net asset value, end of period $ TOTAL RETURN % % % )% % )% RATIOS/SUPPLEMENTAL DATA: Net assets, end of period (in thousands) $ Ratio of expenses to average net assets % Ratio of net investment income (loss) to average net assets )% % % )% )% )% Portfolio Turnover 12
